DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 11/24/2021. Claims 1-2 and 4-16 are examined.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong 9097133.
Regarding Claim 1, Dong teaches a gas turbine engine compressor operating system (seen in Fig. 2) for a gas turbine engine 20 having
a low pressure compressor 44 and a high pressure compressor 52, the low and high pressure compressors 44, 52 being driven by low and high pressure shafts 30, 32 respectively, the high pressure compressor 52 being provided downstream in core mass flow of the low pressure compressor 44; the gas turbine engine compressor operating system (seen in Fig. 2) comprising:
a controller 72 configured to:
determine (implicit) a low pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C; one sensor located in LPC) (Col. 4, ll. 22-54; Col. 5, ll. 11-62; Fig. 2); 
high pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C), high pressure compressor corrected rotational speed, or high pressure compressor variable inlet guide vane angle (Col. 4, ll. 22-54; Col. 5, ll. 11-62; Fig. 2); and 
control a variable geometry actuator 66 of the low pressure compressor 44 on the basis of the low pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C; one sensor located in LPC) and the high pressure compressor operating parameter (speed from sensors 76=76A, 76B, 76C; one sensor located in HPC) (Col. 4, ll. 22-58; Col. 5, ll. 11-62; Fig. 2.  Dong teaches that the controller 72 communicates with the clearance control module 74 which uses real time data from sensors 76A-C in its algorithms to provide tip clearance 71.  Controller 72 then controls the actuator 66 based on the data (speed) from the sensors 76A-C, that correspond to the speed sensors relating to characteristics of the low and high pressure compressors 44, 52, to change the stator vane 64 in the LPC and vary the tip clearance 71 of the HPC.)  

Regarding Claim 4, Dong teaches the invention as claimed and discussed above in claim 1, and Dong further teaches
gas turbine engine 20 comprises a geared turbofan (two-spool turbofan) comprising a fan 42 coupled to an output of a reduction gearbox 48 (Col. 2, ll. 60-63; Fig. 1).
Regarding Claim 5, Dong teaches the invention as claimed and discussed above in claim 4, and Dong further teaches
an input of the reduction gearbox 48 is coupled to the low pressure shaft 30, and a low pressure turbine 46 is coupled to the low pressure shaft 30 (Fig. 1).
Regarding Claim 15, Dong teaches a method of controlling a gas turbine engine compressor 24 of a gas turbine engine 20, the gas turbine engine 20 (Fig. 1) comprising
a low pressure compressor 44 and a high pressure compressor 52, the low and high pressure compressors 44, 52 being driven by low and high pressure shafts respectively 30, 32, the high pressure 
determining (implicit), by a controller 72, a low pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C located in LPC); 
determining (implicit), by the controller 72, a high pressure compressor operating parameter (speed from sensors 76=76A, 76B, 76C located in HPC), wherein the high pressure compressor operating parameter comprises one or more of high pressure compressor mass flow rate, high pressure compressor pressure ratio, high pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C), high pressure compressor corrected rotational speed, or high pressure compressor variable inlet guide vane angle (Col. 4, ll. 22-54; Col. 5, ll. 11-62; Fig. 2); and 
controlling, by the controller 72, a variable geometry actuator 66 of the low pressure compressor 44 based on the low pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C; one sensor located in LPC) and the high pressure compressor operating parameter (speed from sensors 76=76A, 76B, 76C; one sensor located in HPC) (Col. 4, ll. 22-58; Col. 5, ll. 11-62; Fig. 2.  Dong teaches that the controller 72 communicates with the clearance control module 74 which uses real time data from sensors 76A-C in its algorithms to provide tip clearance 71.  Controller 72 then controls the actuator 66 based on the data (speed) from the sensors 76A-C, that correspond to the speed sensors relating to characteristics of the low and high pressure compressors 44, 52, to change the stator vane 64 in the LPC and vary the tip clearance 71 of the HPC.).   
While Dong teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.

Dong’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 15 is rejected as anticipated by Dong.  
Regarding Claim 16, Dong teaches the invention as claimed and discussed above in claim 1, and Dong further teaches
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zickwolf 5042245 in view of Dong.

Regarding Claim 1, Zickwolf teaches a gas turbine engine compressor operating system (seen in Fig. 4) for a gas turbine engine 10 having
a low pressure compressor 18 and a high pressure compressor 28, the low and high pressure compressors 18,28 being driven by low and high pressure shafts 12,24 respectively, the high pressure compressor 28 being provided downstream in core mass flow of the low pressure compressor 18; the gas turbine engine compressor operating system (control system) comprising:
a controller (control system) configured to:
determine (implicitly) a low pressure compressor rotational speed (WLcorr); and 

Zickwolf does not teach determine a high pressure compressor operating parameter, the high pressure compressor operating parameter comprises one or more of high pressure compressor mass flow rate, high pressure compressor pressure ratio, high pressure compressor rotational speed, high pressure compressor corrected rotational speed, or high pressure compressor variable inlet guide vane angle; and control a variable geometry actuator of the low pressure compressor on the basis of the low pressure compressor rotational speed and the high pressure compressor operating parameter.
Dong teaches
a controller 72 configured to:
determine (implicit) a low pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C; one sensor located in LPC) (Col. 4, ll. 22-54; Col. 5, ll. 11-62; Fig. 2); 
determine (implicit) a high pressure compressor operating parameter (speed from sensors 76=76A, 76B, 76C; one sensor located in HPC), wherein the high pressure compressor operating parameter comprises one or more of high pressure compressor mass flow rate, high pressure compressor pressure ratio, high pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C), high pressure compressor corrected rotational speed, or high pressure compressor variable inlet guide vane angle (Col. 4, ll. 22-54; Col. 5, ll. 11-62; Fig. 2); and 
control a variable geometry actuator 66 of the low pressure compressor 44 on the basis of the low pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C; one sensor located in LPC) and the high pressure compressor operating parameter (speed from sensors 76=76A, 76B, 76C; one sensor located in HPC) (Col. 4, ll. 22-58; Col. 5, ll. 11-62; Fig. 2.  Dong teaches that the controller 72 communicates with the clearance control module 74 which uses real time data from sensors 76A-C in its algorithms to provide tip clearance 71.  Controller 72 then controls the actuator 66 based on the data (speed) from the sensors 76A-C, that correspond to the speed sensors relating to characteristics of the low and high pressure compressors 44, 52, to change the stator vane 64 in the LPC and vary the tip clearance 71 of the HPC.)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller (control system) of Zickwolf, and include Dong’s sensors 76 and controller 72 that controls variable geometry actuator 66 on the basis of the low pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C; one sensor located in LPC) and the high pressure compressor operating parameter (speed from sensors 76=76A, 76B, 76C; one sensor located in HPC), in order to improve efficiency (Dong; Col. 4, l. 66 – Col. 5, l. 22).
Regarding Claim 2, Zickwolf in view of Dong, teaches the invention as claimed and as discussed above for claim 1, and Zickwolf further teaches 
the low pressure compressor rotational speed (WLcorr) comprises a corrected low pressure compressor rotational speed (WLcorr) (Col. 5, ll. 25-34; Figs. 3-4).
Regarding Claim 4, Zickwolf in view of Dong, teaches the invention as claimed and as discussed above for claim 1, and Zickwolf further teaches 
gas turbine engine 10 comprises a geared (gear driven) turbofan (propfan) comprising a fan 16 coupled to an output of a reduction gearbox (gearbox arrangement) (Col. 4, ll. 1-22 and Col. 11, ll. 8-22; Fig. 1.  Zickwolf teaches that a gearbox can be used to by the low compressor 18 via the shaft 12 to drive the fan 16.  Therefore, it is implicit that the fan 16 is coupled to an output of a reduction gearbox, as claimed.).
Regarding Claim 5, Zickwolf in view of Dong, teaches the invention as claimed and as discussed above for claim 4, and Zickwolf further teaches 
an input of the reduction gearbox (gearbox arrangement) is coupled to the low pressure shaft 12, and a low pressure turbine 14 is coupled to the low pressure shaft 12 (Col. 4, ll. 1-22 and Col. 11, ll. 8-22; Fig. 1.  Zickwolf teaches that a gearbox can be used to by the low compressor 18 via the shaft 12 to drive the fan 16.  Therefore, it is implicit that input of the reduction gearbox is coupled to the low pressure shaft 12 in order to drive the fan 16).
Regarding Claim 6, Zickwolf in view of Dong teaches the invention as claimed and as discussed above for claim 1, and Zickwolf further teaches 
variable geometry actuator 34,125 comprises one or both of a variable inlet guide vane 34 and a bleed valve 125 (Fig. 1).









Regarding Claim 15, Zickwolf teaches a method of controlling a gas turbine engine compressor (seen in Fig. 4) of a gas turbine engine 10, the gas turbine engine 10 (Fig. 1) comprising
a low pressure compressor 18 and a high pressure compressor 28, the low and high pressure compressors 18,28 being driven by low and high pressure shafts 12,24 respectively, the high pressure compressor 28 being provided downstream in core mass flow of the low pressure compressor 18; the method comprising:
determining, by a controller (the control system), a low pressure compressor rotational speed (WLcorr); 
and controlling, by a controller (the control system), a variable geometry actuator 34,125 of the low pressure compressor 18 based on the low pressure compressor rotational speed (WLcorr) (Col. 5, ll. 15-34 and Col. 6, l. 60 – Col. 7, l. 27; Figs. 1, 3-4).












Zickwolf does not teach determining, by the controller, a high pressure compressor operating parameter, the high pressure compressor operating parameter comprises one or more of high pressure compressor mass flow rate, high pressure compressor pressure ratio, high pressure compressor rotational speed, high pressure compressor corrected rotational speed, or high pressure compressor variable inlet guide vane angle; and controlling, by the controller, a variable geometry actuator of the low pressure compressor based on the low pressure compressor rotational speed and the high pressure compressor operating parameter.
Dong teaches the apparatus that in its normal and usual course of operation carries out the claimed method wherein
determining (implicit), by the controller 72, a high pressure compressor operating parameter (speed from sensors 76=76A, 76B, 76C located in HPC), wherein the high pressure compressor operating parameter comprises one or more of high pressure compressor mass flow rate, high pressure compressor pressure ratio, high pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C), high pressure compressor corrected rotational speed, or high pressure compressor variable inlet guide vane angle (Col. 4, ll. 22-54; Col. 5, ll. 11-62; Fig. 2); and 
controlling, by the controller 72, a variable geometry actuator 66 of the low pressure compressor 44 based on the low pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C; one 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller (control system) of Zickwolf, and include Dong’s sensors 76 and controller 72 that controls variable geometry actuator 66 on the basis of the low pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C; one sensor located in LPC) and the high pressure compressor operating parameter (speed from sensors 76=76A, 76B, 76C; one sensor located in HPC), for the same reason as discussed in rejection of claim 1 above.
While Zickwolf in view of Dong teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Zickwolf in view of Dong’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 15 is rejected as unpatentable over Zickwolf in view of Dong.  






Regarding Claim 16, Zickwolf in view of Dong teaches the invention as claimed and as discussed above in claim 1, and Zickwolf further teaches
A gas turbine engine 10 (Fig. 1) comprising the gas turbine engine compressor operating system (seen in Fig. 4) according to claim 1 (see rejection of claim 1 above).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zickwolf in view of Dong, and further in view of DiBenedetto 2015/0377127.
Regarding Claim 7, Zickwolf in view of Dong teaches the invention as claimed and as discussed above for claim 6.  However, Zickwolf in view of Dong does not teach a second schedule comprises a 
DiBenedetto teaches
a second schedule (high power condition) comprises a more open (fully open) inlet guide vane 60 position for a given low pressure compressor 44 rotational speed than a first schedule (low power condition) ([0041 and 0050-0051; Fig. 2).
DiBenedetto further teaches a controller FADEC that controls and operates the inlet guide vane 60 position during a second schedule (high power condition) ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller (control system) of Zickwolf in view of Dong, and include DiBenedetto’s controller FADEC that controls and operates the inlet guide vane 60 position during a second schedule (high power condition), wherein a second schedule (high power condition) comprises a more open (fully open) inlet guide vane 60 position for a given low pressure compressor 44 rotational speed than a first schedule (low power condition), in order to regulate the amount of flow through the core engine during different power conditions and to affect the flow at the blade tip boundary in order to “influence aerodynamic performance of an engine” (DiBenedetto; [0049]; ll. 8-10).
Regarding Claim 8, Zickwolf in view of Dong teaches the invention as claimed and as discussed above for claim 6.  However, Zickwolf in view of Dong does not teach a second schedule comprises a more closed bleed valve position for a given low pressure compressor rotational speed than a first schedule.
DiBenedetto teaches
a second schedule (high power condition) comprises a more closed bleed valve 76 position for a given low pressure compressor rotational speed than a first schedule (low power condition) ([0043, 0047, and 0050-0052; Fig. 2.  DiBenedetto teaches that FADEC controls the position of the valve 76 anywhere from an open to a closed position, and that during high power condition no bleeding fluid is required.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller (control system) of Zickwolf in view of Dong and include DiBenedetto’s controller FADEC that controls the position of the valve 76 during a second schedule (high 
Regarding Claim 9, Zickwolf in view of Dong teaches the invention as claimed and as discussed above for claim 1.  However, Zickwolf in view of Dong does not teach controller is configured to operate the low pressure compressor on the basis of one of a first schedule and a second schedule with the high pressure compressor operating parameter. 
DiBenedetto teaches
controller (FADEC) is configured to operate the low pressure compressor 44 on the basis of one of a first schedule (low power condition) and a second schedule (high power condition) with the high pressure compressor operating parameter ([0050-52]).









Zickwolf in view of Dong and DiBenedetto does not explicitly teach controller is configured to operate a second schedule in accordance with the high pressure compressor operating parameter.









However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller (control system) of Zickwolf in view of Dong, with DiBenedetto’s controller (FADEC) that is configured to operate the low pressure compressor 44 on the basis of one of a first schedule (low power condition) and a second schedule (high power condition) with the high pressure compressor operating parameter, because it has been held that use of a known technique, in this case DiBenedetto’s controller (FADEC) operating a first schedule (low power condition) and a second schedule (high power condition), “to improve similar devices”, in this case Zickwolf in view of Dong’s high pressure components, “in the same way”, in this case, using a first schedule (low power condition) and a second schedule (high power condition) (DiBenedetto; [0050-52]), to provide the flexibility to operate the gas turbine at either low power conditions and high power conditions, when either the low power condition or the high power condition was required, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143 I (C).  
Furthermore, it has been held that use of a known technique, in this case DiBenedetto’s controller (FADEC) operating a first schedule (low power condition) and a second schedule (high power condition), “to a piece of prior art,” in this case Zickwolf in view of Dong’s high pressure compressor in this case increase and maintain sufficient stall safety margin and improve compressor efficiency, was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP § 2143 I (D).
Regarding Claim 10, Zickwolf in view of Dong and DiBenedetto, teaches the invention as claimed and as discussed above for claim 9.  However, Zickwolf in view of Dong and DiBenedetto, as discussed so far, does not teach low pressure compressor is operated in accordance with the first schedule where the high pressure compressor is at a first pressure ratio range, and is operated in Amendment in response to final Office Action dated May 26, 2021accordance with the second schedule where the high pressure compressor is at a second pressure ratio range, and the second pressure ratio range is higher than the first pressure ratio range
DiBenedetto further teaches
low pressure compressor 44 is operated in accordance with the first schedule (low power condition) where the high pressure compressor 52 is at a first pressure ratio range (implicit), and is operated in Amendment in response to final Office Action dated May 26, 2021accordance with the second schedule (high power condition) where the high pressure compressor 52 is at a second pressure ratio range (implicit), and the second pressure ratio range is higher than the first pressure ratio range (implicit) ([0050-0051).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller (control system) of Zickwolf in view of Dong and DiBenedetto, with DiBenedetto’s teachings and have the controller operate the low pressure compressor in accordance with the first schedule (low power condition) where the high pressure compressor 52 is at a first pressure ratio range, and operate in accordance with the second schedule (high power condition) where the high pressure compressor 52 is at a second pressure ratio range, and the second pressure ratio range is higher than the first pressure ratio range (implicit), for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 11, 
DiBenedetto further teaches
second schedule (high power condition) comprises a more open (fully open) inlet guide vane 60 position for a given low pressure compressor 44 rotational speed than the first schedule (low power condition) ([0041 and 0050-0051; Fig. 2).
DiBenedetto further teaches a controller FADEC that is used to control and operate the inlet guide vane 60 position during a second schedule (high power condition) ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller (control system) of Zickwolf in view of Dong and DiBenedetto, with DiBenedetto’s teachings and have the controller control and operate the inlet guide vane 60 position during a second schedule (high power condition), wherein second schedule (high power condition) comprises a more open (fully open) inlet guide vane 60 position for a given low pressure compressor 44 rotational speed than the first schedule (low power condition), for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 12, Zickwolf in view of Dong and DiBenedetto, teaches the invention as claimed and as discussed above for claim 10.  However, Zickwolf in view of Dong and DiBenedetto, as discussed so far, does not teach second schedule comprises a more closed bleed valve position for a given low pressure compressor rotational speed than the first schedule.
DiBenedetto further teaches
second schedule (high power condition) comprises a more closed bleed valve 76 position for a given low pressure compressor rotational speed than the first schedule (low power condition) ([0043, 0047, and 0050-0052; Fig. 2.  DiBenedetto teaches that FADEC can control the position of the valve 76 anywhere from an open to a closed position.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second schedule (high power condition) of Zickwolf in view of Dong and DiBenedetto, with DiBenedetto’s second schedule (high power condition) that comprises a more closed bleed valve 76 position for a given low pressure compressor rotational speed than the first schedule (low power condition), for the same reason as discussed in rejection of claim 7 above.














Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zickwolf in view of Dong, and further in view of Nestico 2017/0218854.
Regarding Claim 13, Zickwolf in view of Dong teaches the invention as claimed and discussed above in claim 1.  However, Zickwolf in view of Dong does not teach controller is configured to operate the low pressure compressor on the basis of one of a first schedule and a second schedule with the high pressure compressor operating parameter. 
Nestico teaches
the controller 500 is configured to determine (via 600; 616 and 620) a correction factor (adjust parameters) to a low pressure compressor control schedule (variable geometry schedules) based on the high pressure compressor parameter (rotor speeds) ([0024; 0057-0058 and 0060; Figs. 1-2 and 5-6.  Nestico teaches control system getting sensed parameters, rotor speeds, from sensors throughout the gas turbine engine, and comparing the speeds to an estimated rotor speeds.  This implies the rotor speeds are taken from the LPC and HPC.   The difference, or the correction, is then used to determine the adjustment of the IGV or Bleed Valve positions in the LPC, compared to the reference variable geometry schedules.  Therefore, this reads on the limitation above.).



It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller (control system) of Zickwolf in view of Dong, and include Nestico’s controller 500 that is configured to determine (via 600; 616 and 620) a correction factor (adjust parameters) to a low pressure compressor control schedule (variable geometry schedules) based on the high pressure compressor parameter (rotor speeds), in order to efficiently operate the gas turbine engine (Nestico; [0024], ll. 11-16).

Regarding Claim 14, Zickwolf in view of Dong and Nestico teaches the invention as claimed and discussed above in claim 13.  However, Zickwolf in view of Dong and Nestico, , as discussed so far, does not teach the correction factor is proportional to one or more of the high pressure compressor mass flow rate, the high pressure compressor pressure ratio, or a parameter indicative of the high pressure compressor pressure ratio. 
Nestico further teaches



It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the correction factor (adjust parameters) of Zickwolf in view of Dong and Nestico, with Nestico’s the correction factor (adjust parameters) that is proportional to one or more of the high pressure compressor mass flow rate, the high pressure compressor pressure ratio, or a parameter indicative of the high pressure compressor pressure ratio (pressures), for the same reason as discussed in rejection of claim 13 above.
Response to Argument

Applicant's arguments, filed on 11/24/2021, with respect to U.S.C. 102 and U.S.C. 103 rejections of claim(s) 1-2 and 4-16 have been considered but are not persuasive, and are still unpatentable over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.



























































Regarding the 35 U.S.C. 102(a)(1) and 103 rejections of independent Claims 1 and 15:

Applicant argues (pp. 1-2 of Remarks) that neither prior art of Dong or prior art of Zickwolf in view of Dong does not teach claim limitation “control a variable geometry actuator of the low pressure compressor on the basis of the low pressure compressor on the basis of the low pressure compressor rotational speed and the high pressure compressor operating parameter.”  Applicant argues that Dong only mentions that the sensors 76 may be in the low pressure compressor but does not disclose that the data from the sensor in the low pressure compressor is used to control the actuator, and only provides an example of controlling the actuator 66 based on a high pressure compressor speed and temperature.  Applicant further argues that Dong in one example, describes using the high pressure compressor speed and temperature to control the actuator 66 based on a high pressure compressor tip clearance 71 even with sensor 76 being located in the low pressure compressor.
However, prior art of Dong teaches (Col. 4, ll. 22-58; Fig. 2) a controller 72 that communicates with the clearance control module 74 which uses real time data from sensors 76A-
Regarding the 35 U.S.C. 103 rejections of independent Claims 1 and 15:
Applicant argues (pp. 3-5 of Remarks) that one of ordinary skill in the art would have “no reason to modify Zickwolf in view of Don as Zickwolf and Dong describe incompatible control algorithms based on different goals”.  Applicant argues that Zickwolf teaches controlling LPC stator vanes and bleed valve in order to maintain compressor gas flow and pressure ratio at a certain operating line level; and Dong teaches controlling LPC vane in order to manage high pressure compressor tip clearance.  
However, modifying Zickwolf’s system to include Dong’s sensors 76 and controller 72 that controls variable geometry actuator 66 on the basis of the low pressure compressor rotational speed (speed from sensors 76=76A, 76B, 76C; one sensor located in LPC) and the high pressure compressor operating parameter (speed from sensors 76=76A, 76B, 76C; one sensor located in HPC), in order to improve efficiency (Dong; Col. 4, l. 66 – Col. 5, l. 22) would perform the same function of controlling the gas flow through the compressor and the pressure ratio at a certain level.  This is due to the fact that adjusting the stator vane in the LPC controls the airflow into the LPC and HPC, and the amount of airflow entering the compressor directly affects the pressure ratios in the compressor.  Therefore, modification of Zickwolf in view of Don is proper.

Conclusion

















































THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741